Exhibit 10.1

THIRD AMENDMENT TO MANAGEMENT AGREEMENT

THIS THIRD AMENDMENT TO MANAGEMENT AGREEMENT, made this 9th day of August, 2011,
is made by and between TRS LEASING, INC., a Virginia corporation (“Owner”) and
HLC HOTELS, INC., a Georgia corporation (“Agent”) to that certain Management
Agreement (the “Agreement”) dated May 16, 2007 and previously amended July 15,
2008 and January 21, 2010, made by and between Owner and Agent that provides for
the management and operation of 8 hotels.

WITNESS THAT:

WHEREAS, Owner and Agent desire to enter into this Third Amendment to Management
Agreement upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, Owner
and Agent agree as follows:

1. Term. The term of the Agreement is hereby extended through December 31, 2013.
The Agreement may only be renewed for additional terms upon the mutual agreement
of Owner and Agent. Notwithstanding the foregoing, the Agreement shall terminate
upon the sale of the last hotel covered by the Agreement as amended hereby.

2. Hotels. As of the date of this Third Amendment, the hotels included under the
Management Agreement are described in Exhibit A attached hereto and incorporated
by reference herein.

3. Conflicts; Counterparts. Where the terms of this Third Amendment may conflict
with the terms of the Agreement, as previously amended, the terms of this Third
Amendment shall control. This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TRS LEASING, INC.     HLC HOTELS, INC. By:   /s/ Kelly A. Walters     By:   /s/
Charles Aimone Title:   President & CEO     Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

 

Masters Inn    2125 Commerce Drive    Cayce    SC Masters Inn    613 Knox Abbott
Drive    Cayce    SC Masters Inn    6100 Rivers Avenue North    Charleston    SC
Masters Inn    3092 Presidential Parkway    Doraville    GA Masters Inn   
6626 East Martin Luther King Blvd.    East Tampa    FL Masters Inn    4200
Highway 21 N    Garden City    GA Masters Inn    610 CR 579    Seffner    FL
Masters Inn    3600 McFarland Blvd.    Tuscaloosa    AL



--------------------------------------------------------------------------------

SECOND AMENDMENT TO MANAGEMENT AGREEMENT

THIS AMENDMENT TO MANAGEMENT AGREEMENT, made this 21st day of January 2010,
between TRS LEASING, INC., a Virginia corporation (hereinafter referred to as
“OWNER”), and HLC HOTELS, INC., a corporation organized and existing under the
laws of the State of Georgia (hereinafter referred to as “AGENT”), amends that
certain Management Agreement dated the 16th of May, 2007 and as Amended July 15,
2008, between Owner and Agent (herein the “Agreement”) that provides for the
management and operation of 15 hotels.

WITNESSETH THAT:

Whereas, Owner and Agent desire to enter into an amendment of the Agreement upon
the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants herein contained, Owner
and Agent agree as follows:

Termination. Article IX, paragraph (a) is amended in its entirety as follows:

In case Owner sells, leases or otherwise disposes of any property during any
fiscal year, this agreement shall terminate in regard to the disposed property
upon the closing date of the sale or lease transaction. In the event of sale or
disposal in the immediately preceding sentence, Agent shall receive a
termination fee of $25,000 for each property sold or disposed.

As of the date of this Amendment, twelve hotels are included under the
Management Agreement.

The agreement is amended only as set forth herein. This amendment may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

IN WITNESS HEREOF, the parties hereto have executed this agreement as of the day
and year first above written.

 

AS OWNER:     AS AGENT: TRS LEASING, INC.     HLC HOTELS, INC. By:   /s/ Kelly
A. Walters     By:   /s/ Charles Aimone Title:   President     Title:  
President